DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: A period is omitted at the end of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 16-33, and 35-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debora et al. (US 2016/0052208).
Regarding claim 1, Debora discloses a continuous 3D printing system, comprising: 
a loading station loaded with printing materials (stored feedstock in spooled form, [0179]-[0180], FIG. 1A-C; or, alternatively, input drive 154 may be construed as loading station as it delivers (pulls) each feedstock, [0187]-[0188]);
a detection station (feedstock detector 152, [0124]-[0129], [0183]-[0192]; FIG. 2A-C);  

a bonding station configured to connect said first printing material to a second printing material loaded by said loading station upon receiving a signal from said detection station (merger module 156, splicer module 162, [0196]; see also [0131], [0266]-[0269], [0209]; FIG. 2);  
10a printing head configured to print a 3D model (print head 104, FIG 1A-C); 
a feeding mechanism configured to feed printing material into said printing head ([0019]); and 
a substrate on which said 3D printed model is printed (build plate, [0253]).  
Regarding claim 2, Debora discloses wherein said printing materials are formed as 15one of a rod and a spool (spooled feedstock, [0086]).  
Regarding claim 3, Debora discloses wherein said printing materials are one of glass, plastic, ceramic and metal ([0085]).
Regarding claim 4, Debora discloses wherein said loading station comprises a cassette to which said printing materials are loaded ([0004], spool of feedstock, [0179]; wheel drive to drive filament, [0180], FIG 1A-C)..
Regarding claim 5, Debora discloses wherein said cassette comprises one of a fixed cassette and a replaceable cassette (spool of feedstock, [0179]; wheel drive to drive filament, [0180], FIG 1A-C).  
Regarding claim 6, Debora discloses wherein said cassette is loaded with one of the same printing materials, different printing materials and same printing materials having different colors (spool of feedstock, [0179]; wheel drive to drive filament, [0180], FIG 1A-C).
Regarding claim 7, Debora discloses loading station further comprises a rotation mechanism configured to rotate said cassette (spool of feedstock, [0179]; wheel drive to drive filament, [0180], FIG 1A-C).  
Regarding claim 8, Debora discloses wherein said rotation mechanism comprises one of DC servo motor, step motor and pneumatic actuator (spool of feedstock, [0179]; wheel drive to drive filament, [0180], FIG 1A-C).  
Regarding claim 9, Debora discloses wherein said loading station further comprises 30a shutter mechanism and a shutter door; wherein said shutter mechanism is 8WO 2018/163007PCT/IB2018/051179configured to open said shutter door upon receiving a signal from said detection station (input drive module 154, FIG. 2). 
Regarding claim 10, Debora discloses wherein said shutter mechanism comprises one of a step motor, DC servo motor, pneumatic actuator and solenoid (spool of feedstock, [0179]; wheel drive to drive filament, [0180], FIG 1A-C).
Regarding claim 11, Debora discloses wherein said detection station comprises one of an optical sensor, a capacitive sensor and a mechanical switch ([0183]-[0187]).
Regarding claim 12, Debora discloses wherein said bonding station comprises one of an arc welding station, a gas welding station, a laser welding station, an induction welding station and glue bonding station ([0199]-[0215]). 
Regarding claim 13, Debora discloses said bonding station comprises an arc welding station comprising a plurality of electrodes mounted around the welding surface of said printing material; the 3D printing system further comprises a power unit configured to supply voltage and current to said plurality of electrodes for creating an electric arc between said electrodes at the welding surface ([0085]). 
Regarding claim 14, Debora discloses wherein said loading station further comprises a moving mechanism configured to move said cassette linearly ([0086]).  
Regarding claim 16, Debora discloses wherein said printing materials comprise glue on at least one end thereof (using adhesive, [0199]-[0215]).  
Regarding claim 17, Debora discloses further comprising two aligning parts configured to align said first printing material with said second printing material ([0010]-[0012]).
Regarding claim 18, Debora discloses a method of continuous 3D printing, comprising: 
while printing, detecting by a detection station the end of a first printing material (feedstock detector 152, [0124]-[0129], [0183]-[0192], FIG. 2A-C; sensor able to recognize feedstock and interruption of input feedstock, [0184], [0186]); 
sending by said detection station a signal to a loading station thereby enabling a second printing material to progress towards said first printing 30material (sensor able to recognize feedstock and interruption of input feedstock, [0184], [0186]);  9WO 2018/163007PCT/IB2018/051179 
sending by said detection station a signal to a bonding station thereby connecting said first printing material to said second printing material (merger module 156, splicer module 162, [0196]; see also [0131], [0266]-[0269], [0209]; FIG. 2).  
Regarding claim 19, wherein said first printing material is formed as one of a rod and a spool (spooled feedstock, [0086]).
Regarding claim 20, Debora discloses wherein said second printing material is formed as one of a rod and a spool (spooled feedstock, [0086]).  
Regarding claim 21, Debora discloses wherein said first printing material is one of glass, plastic, ceramic and metal ([0085]).  
Regarding claim 22, Debora discloses wherein said second printing material is one of glass 10and metal ([0085]).  
Regarding claim 23, Debora discloses wherein said loading station further comprises a cassette to which said first and second printing materials are loaded ([0004], spool of feedstock, [0179]; wheel drive to drive filament, [0180], FIG 1A-C).  
Regarding claim 24, Debora discloses wherein said cassette comprises one of a fixed cassette and a replaceable cassette (spool of feedstock, [0179]; wheel drive to drive filament, [0180], FIG 1A-C).
Regarding claim 25, Debora discloses wherein said cassette is loaded with one of the same printing materials, different printing materials and same printing materials having different colors (spool of feedstock, [0179]; wheel drive to drive filament, [0180], FIG 1A-C).  
Regarding claim 26, Debora discloses wherein said loading station further comprises a rotation mechanism; and wherein said method further comprises rotating said cassette (spool of feedstock, [0179]; wheel drive to drive filament, [0180], FIG 1A-C).
Regarding claim 27, Debora discloses wherein said rotation mechanism comprises one of DC servo motor, a step motor and pneumatic actuator (spool of feedstock, [0179]; wheel drive to drive filament, [0180], FIG 1A-C). 
Regarding claim 28, Debora discloses wherein said loading station further comprises a shutter mechanism and a shutter door; wherein said method further comprises opening said shutter door upon receiving a signal from said detection station (input drive module 154, FIG. 2).
Regarding claim 29, Debora discloses wherein said shutter mechanism comprises one of a step motor, DC servo motor, pneumatic actuator and solenoid (input drive module 154, FIG. 2).  
Regarding claim 30, Debora discloses wherein said detection station comprises one of an optical sensor, a capacitive sensor and a mechanical switch ([0183]-[0187]).  
Regarding claim 31, Debora discloses wherein said bonding station comprises one of an arc 30welding station, a gas welding station, an induction welding station, a laser welding station and a glue bonding station (on using heat or adhesive, [0199]-[0215]).  
Regarding claim 32, Debora discloses wherein said bonding station comprises an arc welding station comprising a plurality of electrodes mounted around the welding surface of said first and second printing materials; said method further comprises supplying voltage and current to said plurality of electrodes for creating an 5electric arc between said electrodes at the welding surface ([0085]).  
Regarding claim 33, Debora discloses wherein said loading station further comprises a moving mechanism; and wherein said method further comprises moving said cassette linearly ([0086]).  
Regarding claim 35, Debora discloses wherein upon said detecting, the method further comprises:  15at least one of alerting and stopping said printing ([0284]).  
Regarding claim 36, Debora discloses wherein said printing materials comprise glue on at least one end thereof (on using adhesive, [0199]-[0215]).  
Regarding claim 37, Debora discloses further comprising aligning said first printing material with said second printing material ([0010]-[0012]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debora et al. in view of Douglas et al. (U.S. Pat. No. 9,233,504).
Regarding claims 15 and 34, Debora shows the claimed invention as recited in respective independent claims 1 and 18, but does not expressly teach wherein said first and second printing materials comprises one of a code and a mark; and wherein said detection station is configured to verify that said first and second printing materials are at 20least one of correct and genuine printing materials. However, Douglas teaches wherein said first and second printing materials comprises one of a code and a mark; and wherein said detection station is configured to verify that said first and second printing materials are at 20least one of correct and genuine printing materials (col. 1, ll. 25-30). The references as combined are analogous in the field identifying printing materials in additive manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify printing system to include printing materials with a tag and mark in order to enable system verification that a correct material is being fed to the printing system as desired by Douglas (col. 1, ll. 25-30).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bracha et al. shows a 3D printing system having a detachable filament feeding mechanism and nozzle extrusion module.
Napadensky et al. shows a three-dimensional printing assembly having cassettes with a plurality of holder onto which printing units are mounted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Evan Hulting/
Examiner
Art Unit 1745




/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        April 10, 2021